Citation Nr: 1123807	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a separate rating of 10 percent or higher for sciatica of the right lower extremity at any time from January 11, 2003.

2.  Entitlement to a separate rating of 10 percent or higher for sciatica of the left lower extremity at any time from January 11, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2003.  The Veteran had subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in March 2010.

The Board notes that its March 2010 decision also denied the issue of entitlement to a disability rating greater than 10 percent prior to January 11, 2003, and to a disability rating greater than 20 percent thereafter, for discogenic lumbosacral disc disease; therefore, this issue is no longer on appeal.


FINDINGS OF FACT

1.  From January 11, 2003, the Veteran's sciatica of the right lower extremity is manifested by mild incomplete paralysis.

2.  Prior to November 30, 2007, the evidence does not show that the Veteran had sciatica of the left lower extremity.

3.  From November 30, 2007, the Veteran's sciatica of the left lower extremity is manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating (but no higher) sciatica of the right lower extremity have been met for the period from January 11, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for entitlement to a separate disability rating for sciatica of the left lower extremity have not been met for the period prior to November 30, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an evaluation in excess of 10 percent for the Veteran's sciatica of the left lower extremity have not been met for the period from November 30, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2003.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO provided the appellant additional information regarding disability ratings and effective dates in November 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated in July 2008 and March 2011 via supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The instant appeal originates, however, from a rating decision granting service connection and assigning initial ratings.  Consequently, Vasquez-Flores is inapplicable.  Furthermore, the Board notes that the United States Court of Appeals for the Federal Circuit recently vacated the holding of the Veteran's Court in Vazquez-Flores, which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and private treatment records are on file.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with this appeal in October 2003 and November 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation of the lower extremities is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's sciatica of the right and left lower extremities has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis; a 40 percent disability rating is warranted for moderately severe incomplete paralysis; a 60 percent disability rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a 80 percent disability rating is warranted for complete paralysis, when the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Factual Background and Analysis

The present appeal involves the issue of whether the Veteran's service-connected sciatica of the right and left lower extremities warrants higher disability ratings.  Historically, a September 2004 rating decision granted service connection for low back disability and assigned a 10 percent rating, effective from January 11, 2003.  A subsequent rating decision in July 2008 increased the rating to 20 percent, effective from November 30, 2007.  The July 2008 rating decision also assigned separate10 percent ratings for sciatica of the left lower extremity and for sciatica of the right lower extremity, effective from November 30, 2007.  The Board notes that the Veteran's claim for entitlement to an increased rating for discogenic lumbosacral disc disease was adjudicated in the Board's March 2010 decision, and is, therefore, not on appeal.

The Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran's service medical records document that the Veteran injured his back in October 2001 and also injured his back in a motor vehicle accident in April 2002.

Private treatment records reflect the Veteran's complaints of and treatment for lower extremity symptoms.  In May 2002, the Veteran had complaints of occasional shooting pain into the right buttock, which was worse when sitting.  The Veteran denied numbness or tingling.  Another treatment record from May 2002 documents that the Veteran denied that pain radiated down in his legs.  At this time, there was no numbness or tingling, but ongoing discomfort.  Examination revealed equal knee jerks and ankle jerks.  In July 2002, a manual muscle test (MMT) for the Veteran's bilateral lower extremities was 5/5.  In June 2002, the Veteran reported right leg symptoms.  Another treatment record from June 2002 documents that the Veteran had full range of motion for his lower extremities; his strength was symmetric, and he had no signs of any gross weakness.  The Veteran was able to heel and toe raise to a count of 3.  Deep tendon reflexes (DTRs) were +2.  Neurologic testing revealed cranial nerves II through XII were grossly intact and sharp-dull, light-touch sensation was intact in upper and lower extremities.  The remainder of the neurological exam was unremarkable.  Neurovascular integrity was grossly intact.  The Veteran was assessed with right-sided radicular symptoms.  In July 2002, the Veteran denied radicular symptoms and lower extremity weakness or numbness.  In August 2002, the Veteran's strength of his lower extremities was 5/5.

The Board notes that the Veteran was discharged from active duty service in January 2003.

The post-service private treatment document the Veteran's ongoing complaints of and treatment for his lower extremity symptoms.  In March 2003, the Veteran did not appear to have any radicular symptoms, since he simply shaded in the right low back region on a diagram, which was supported by a form he filled out.  At this time, the Veteran had no numbness, tingling, or weakness.  Another treatment record from March 2003 documents that the Veteran was assessed with right radicular symptoms; studies suggested a left side 4-5 annular bulge.  In April 2003, the Veteran underwent a caudal epidural steroid injection for lumbar radiculopathy.  
In May 2003, the Veteran underwent bilateral L5-S1 facet joint injections and a caudal epidural steroid injection for his lumbar radiculopathy and lumbar facet syndrome.  A May 2003 therapy form documented a diagnosis of lumbar radiculopathy.  In June 2003, the Veteran was assessed with low back pain with right radicular symptoms.

In August 2003, the Veteran complained of mostly right side low back, buttocks pain.  Examination of the Veteran revealed no significant weakness of the lower extremities.  The Veteran did guard with right straight-leg raise, but it was noted that this was not a significant finding.  The Veteran tended to extend his back with straight-leg raise maneuver on the right side.  Hyperextension test of the hip flexor and extensors was negative.  The Veteran was able to heel and toe walk without demonstrating any signs of weakness.  DTRs were +2, and there were no signs of atrophy of the musculature of the hamstring, gluts, and quads.  There was no gastroc wasting noted.  The Veteran had good ankle strength to resistance, both plantar and dorsal flexion, inversion and eversion.  The Veteran had some sacroiliac (SI) tenderness and some spinous muscle tenderness primarily right-sided to palpation.  The treatment record states that it was explained to the Veteran that they, the clinicians, did not believe that the Veteran would benefit from another injection and that he did not really have true radicular symptoms.  They believed that most of the Veteran's complaints were musculoskeletal related.

A private medical letter from August 2003 states that the Veteran had been to extensive physical therapy and massage therapy programs that provide him temporary relief, but that it seemed that strenuous activities exacerbated his pain symptoms with right leg radicular symptoms and low back pain and spasms.  In September 2003, the Veteran reported that his pain did not prevent him from walking any distance; that he could do most of his usual work, but no more; that he could manage all personal care with some increased symptoms; that his sleep was greatly disturbed (3-5 hours sleeplessness); and that he could hardly do any recreational/sports activities because of increased symptoms.  A record dated April 29, 2004, states that the Veteran was seen for a back injury, that he was unable to perform physical training, and to excuse him from physical training activities through June 1, 2004.  A record dated in March 2005 states that the Veteran had been advised to avoid strenuous activity for the next 45 days while undergoing treatment for low back pain.

In October 2003, the Veteran was afforded a VA examination regarding his low back disability.  During the examination, the Veteran reported pain to be achy, dull in nature, and sometimes sharp, and that is was primarily located in the lower thoracic upper lumbar region with episodic radiation into the right gluteal and no further.  The Veteran denied weakness or numbness in the legs.  He reported quality intensity of 6/10 and with flare-ups at 7/10.  He further reported that flare-ups were associated with lifting heavy objects and running, and were alleviated by bed rest.  The Veteran reported loss of range of motion with discomfort, which was exacerbated with repetitive type activities.  The Veteran stated that he did not use a brace, and that he could "walk forever."  The Veteran denied a history of incapacitation over the past year.

Examination of the Veteran revealed normal gait, normal curvature of the spine, minor tenderness to percussion over the upper lumbar region, and no muscular spasm appreciated.  Neurologic examination of the lower extremities was unremarkable for deep tendon reflex, and motor and sensory abnormalities.  

In November 2007, the Veteran was afforded a VA fee basis examination for his low back disability.  During the examination, the Veteran reported that he had been diagnosed with radiculopathy, and that the condition had existed for 4 years.  He reported the following symptoms from his spine condition: stiffness limited by mobility and weakness pain when lifting and bending.  Due to the spine condition, the Veteran had had pain located at his right leg for 4.5 years.  The Veteran reported that the pain occurred 4.5 times per day, and that each time it would last for 0.5 hours.  The Veteran reported that the pain travels to down his right leg.  The characteristic of the pain was burning.  The pain level was reported as 4 out of 10, with 10 being the worst pain.  The Veteran reported that the pain could be elicited by physical activity, that it comes by itself, and is relieved by itself.  At the time of pain, the Veteran reported that he can function without medication.  He further reported that 4 to 5 times per day he experiences a shooting or burning pain, which shoots down the right leg.  He reported that this happens sometimes when he is doing nothing, and other times when he is doing physical activity.  He reported that his spine condition did not cause incapacitation.

Examination of the Veteran revealed normal gait, no evidence of radiating pain on movement, no muscle spasm, but tenderness.  The Veteran had a positive straight leg raising tests on the right and left.  There was no ankylosis of the lumbar spine.  The examiner noted that the Veteran did not require any assistive device for ambulation.

The examiner found signs of intervertebral disc syndrome.  The Veteran had L5 sensory deficit of bilateral dorsal feet and bilateral lateral feet.  The Veteran also had S1 sensory deficit of bilateral lateral legs and bilateral lateral feet; the right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+; the left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner opined that the most likely peripheral nerve was the sciatic nerve.  The Veteran's intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  The examiner diagnosed the Veteran with status post broad based bulge at L5-S1 with discogenic lumbosacral disc disease with intervertebral disc syndrome.  The examiner again stated that the nerves most involved were sciatic nerves bilateral, given the Veteran's reported history and the objective physical exam finding of decreased range of motion with decrease of sensation in bilateral lower legs.

The record does not contain VA outpatient treatment medical records.

The Veteran has submitted statements regarding the symptoms associated with his low back disability.  In August 2005, the Veteran described his treatment and how the disability affects his activities of daily living and employment.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his sciatica of the right and left lower extremities.  In the instant case, the Board finds that the competent medical evidence offering detailed and specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the disability on appeal.  Also, the Board notes that the medical evidence largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

A review of the evidence reflects that the Veteran's sciatica of the right lower extremity warrants a 10 percent rating (but no higher) from January 11, 2003; his sciatica of the left lower extremity warrants a 10 percent rating (but no higher) from November 30, 2007.

In considering the period from January 11, 2003 to the present for the right lower extremity, the Board is presented with an evidentiary record which is not entirely clear.  In this regard, the medical evidence documents that the Veteran was assessed with right-sided radicular symptoms in 2002, and the Veteran repeatedly asserted that he experienced right buttock and right leg pain.  The Board finds that the Veteran's lay statements regarding his experience of right lower extremity symptoms to be competent and credible, which is supported by the medical records.  However, an August 2003 private treatment record stated that the Veteran did not really have true radicular symptoms, and the Veteran denied weakness or numbness in the legs during the October 2003 VA examination.  The available evidence appears to be in at least a state of equipoise regarding whether the Veteran had sciatica of the right lower extremity prior to November 30, 2007.  For this reason, the benefit-of-the-doubt rule applies, and the Board concludes that the Veteran is entitled to a disability rating for sciatica of the right lower extremity for the period from January 11, 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board finds that the record satisfactorily indicates that the Veteran's overall right lower extremity disability symptomatology is essentially consistent with the criteria listed for a 10 percent rating.  Therefore, the Board finds that the evidence is sufficient to warrant the assignment of a 10 percent rating for mild incomplete paralysis of the right lower extremity since January 11, 2003.  Thus, the claim for an increased rating is granted to that extent, for the entire period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

However, the Board notes that the preponderance of the evidence is against a separate disability rating for sciatica of the left lower extremity for the period prior to November 30, 2007.  In this regard, the Board finds that there was no competent and credible evidence of sciatica of the left lower extremity prior to the November 30, 2007 VA examination.  Significantly, the Veteran reported during the October 2003 VA examination episodic radiation into the right gluteal and no further, and did not mention the left lower extremity.  Furthermore, the Veteran denied weakness or numbness in the legs, and stated that he did not use a brace, and that he could "walk forever."  Also, neurologic examination of the lower extremities was unremarkable for deep tendon reflex, and motor and sensory abnormalities.  In addition, the private treatment records regularly referenced the Veteran's complaints of right leg and buttock pain, but did not reference the left lower extremity.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a separate compensable rating for the Veteran's service-connected sciatica of the left lower extremity prior to November 30, 2007.

With regard to the issue of entitlement to a rating higher than 10 percent for the Veteran's sciatica of the right and left lower extremities, the Board finds that the Veteran has not at any time shown manifestations of moderately severe incomplete paralysis of the right or left lower extremity, which would warrant a 20 percent rating for sciatica under Diagnostic Code 8520.  While there is evidence of pain and decreased sensation, there has been no finding of diminished strength, paralysis or muscle atrophy to warrant a higher rating.  Significantly, during the November 2007 VA fee basis examination, the Veteran reported that he had experienced right leg pain for 4.5 years.  However, examination revealed that the Veteran did not require any assistive device for ambulation, he had normal gait, and there was no evidence of radiating pain on movement.  Also, the Veteran had a positive straight leg raising tests on the right and left.  The Veteran had L5 sensory deficit of bilateral dorsal feet and bilateral lateral feet.  The Veteran also had S1 sensory deficit of bilateral lateral legs and bilateral lateral feet; the right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+; the left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  In sum, the Board believes that the Veteran's disability picture is consistent with a mild disability warranting the current 10 percent rating under Code 8520 for mild incomplete paralysis of the sciatic nerve.  Thus, a rating in excess of 10 percent is not warranted for sciatica of the right lower extremity from January 11, 2003, or for sciatica of the left lower extremity from November 30, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In conclusion, having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence supports entitlement to a disability rating of 10 percent (but no higher) for the Veteran's sciatica of the right lower extremity from January 11, 2003.  However, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a separate compensable rating for the Veteran's service-connected sciatica of the left lower extremity prior to November 30, 2007.  Also, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected sciatica of the right and left lower extremities.  As the preponderance of the evidence weighs against awarding a rating higher than 10 percent, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 8520.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of his sciatica of the right lower extremity or sciatica of the left lower extremity.


ORDER

The appeal is denied in part and granted in part (subject to laws and regulations applicable to payment of VA monetary benefits) as follows:

Entitlement to a 10 percent disabling rating (but no higher) is warranted for sciatica of the right lower extremity for the period from January 11, 2003.

Entitlement to a compensable rating for sciatica of the left lower extremity prior to November 30, 2007, and entitlement to a disability rating greater than 10 percent for sciatica of the left lower extremity for the period from November 30, 2007, is not warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


